Citation Nr: 1336283	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for right knee retropatellar pain syndrome, prior to February 28, 2012.

2.  Entitlement to a staged initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome, from February 28, 2012.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 20, 2000, to December 2, 2000, and from June 2005 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for right knee retropatellar pain syndrome and assigned a noncompensable initial evaluation, effective from March 29, 2010.

During the pendency of the appeal, a March 2012 rating decision assigned a staged initial evaluation of 10 percent for the right knee retropatellar pain syndrome, effective February 28, 2012.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to February 28, 2012, the Veteran's right knee retropatellar pain syndrome was manifested by pain with flexion to no less than 135 degrees and extension to no less than zero degrees, with no evidence of ankylosis, recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  Beginning February 28, 2012, the Veteran's right knee retropatellar pain syndrome was manifested by pain with flexion to no less than 135 degrees and extension to no less than zero degrees, with no evidence of ankylosis, recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

CONCLUSIONS OF LAW

1.  Prior to February 28, 2012, the criteria for a 10 percent initial rating, but no higher, for right knee retropatellar pain syndrome, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

2.  From February 28, 2012, the criteria for a rating in excess of 10 percent, for right knee retropatellar pain syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 


Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  Therefore, the Board finds the Veteran has been informed of what is necessary to achieve higher ratings for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

VA has satisfied its duty to assist the Veteran pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and post-service VA and private medical treatment reports are of record.  VA provided the Veteran with medical examinations in August 2010 and February 2012, and an addendum statement in December 2012.  The examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, neither the Veteran nor his representative has stated, nor is there evidence indicating, that there has been a material change in the severity of his right knee retropatellar pain syndrome since he was last examined in February 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal criteria 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2002 & Supp. 2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.4 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

For rating purposes, normal range of motion in a knee joint is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 (2013) is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or particular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2013), the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The service-connected right knee retropatellar pain syndrome has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5261 (2013).  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and a code ending in -99.  See 38 C.F.R. § 4.27 (2013).  Thus, the hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, is the service-connected disorder, as there is no Diagnostic Code for retropatellar pain syndrome.  The Veteran's retropatellar pain syndrome is currently evaluated as 0 percent disabling from March 29, 2010, through February 27, 2012, and 10 percent disabling effective February 28, 2012.  

Diagnostic Code 5261 provides for a 0 percent evaluation for leg extension limited to 5 degrees.  A 10 percent evaluation for leg extension limited to 10 degrees.  A 20 percent evaluation is assigned when extension is limited to 15 degrees.  A 30 percent evaluation is warranted for extension limited to 20 degrees.  A 40 percent evaluation is assigned for extension limited to 30 degrees.  A maximum 50 percent evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Prior to February 28, 2012, entitlement to an initial compensable evaluation

The Veteran contends that his right knee retropatellar pain syndrome was of a compensable severity prior to February 28, 2012.  

Of record are private treatment records from Dr. B., dated February 2010.  The records indicate that the Veteran complained of right knee pain.  The Veteran reported that his knee was worsened with running or brisk walking.  The Veteran denied associated symptoms including pain with stairs, swelling, or locking.  Dr. B. noted that the Veteran reported that he felt a popping sensation beneath his patella.  Upon physical examination, Dr. B. noted that the Veteran displayed normal gait and full range of motion in his right knee, and was negative for varus-valgus laxity.  In his February 2010 statement, Dr. B. stated Veteran's knee symptoms included moderate pain, popping sensation, and swelling, and that his symptoms had not improved since Dr. B. began treating him in August 2000.  

In his June 2010 statement in support of his claim, the Veteran reported that his right knee popped and threatened to give out during weighted squat exercises.  The Veteran also reported that he had pain and soreness after physical activities such as running, and that his right knee pain was constant if he was on it for long periods of time.  

The Veteran underwent VA examination in August 2010 in connection with his claim.  The examiner noted that the Veteran was negative for abnormal weight bearing and that he had normal flexion and extension of his right knee.  There was no right knee crepitation or instability noted.  The examiner noted that no clicks, snaps, or grinding sounds were heard during the examination.  The examiner reported that there was objective evidence of pain with active motion on the Veteran's left side, but no objective evidence of pain with active motion on his right side.  The examiner noted that the Veteran was currently employed, and opined that the Veteran's right knee condition had no significant effects on his occupation or daily activities.  The diagnosis was right retropatellar pain syndrome.

In his May 2011 substantive appeal, the Veteran asserted that the August 2010 VA examiner erred when he reported that the Veteran had no objective evidence of pain in his right knee.  

After reviewing all the evidence of record, the Board finds that the August 2010 VA opinion is of diminished probative value.  The Board notes that the VA examiner's report is internally inconsistent, and inconsistent with the evidence of record.  The examiner reported that the Veteran had objective evidence of pain with active motion on his left side, but no evidence of pain on his right side.  However, there is no evidence of record indicating that the Veteran had ever reported left knee pain.  To the contrary, the Veteran's lay statements as well as Dr. B.'s records indicate that the Veteran had consistently reported pain in his right knee but had not reported problems or pain in his left knee.  Moreover, despite the examiner's findings of normal range of motion and no objective evidence of right knee pain, the examiner diagnosed the Veteran with right knee retropatellar pain syndrome, and not a left knee condition.  After reviewing the entire examination report, the Board finds that the examiner erroneously referenced the Veteran's left knee instead of his right knee.  Accordingly, the Board attaches little probative to the examiner's opinion. 

Upon review of the evidence, the Board finds that prior to February 28, 2012, a 10 percent evaluation is warranted for the right knee retropatellar pain syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013), when consideration is given to 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2013), and the Court's holdings in Deluca, Burton, and Mitchell.  Here, the evidence demonstrates that the Veteran's symptoms included daily painful motion in his right knee.  The June 2010 private medical report reflected that the Veteran had normal range of motion.  The Veteran's range of extension correlates to a zero percent rating under Diagnostic Code 5261.  However, the Board has considered the Veteran's statements regarding the impact his right knee retropatellar pain syndrome has on his daily life.  Particularly, the Veteran's statement that he had chronic right knee pain, which is aggravated by daily activities such as walking.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and award a 10 percent evaluation, prior to February 28, 2012.  

Conversely, a rating in excess of 10 percent is not warranted during this time period as the evidence does not show that extension was limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

As demonstrated above, the Board has also considered whether the Veteran's right knee disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for the appeal period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).  With respect to a disability rating in excess of 10 percent, the private records from Dr. B. noted that the Veteran had full range of motion with no varus-valgus laxity or locking.  Accordingly, there is no evidence of decreased joint function due to pain after repetitive use or additional loss due to fatigue or lack of coordination.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 (2013), greater than that already contemplated by the assigned rating.  Thus, a rating greater than 10 percent is not warranted. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a disability rating of 10 percent, but no higher, for retropatellar pain syndrome of the right knee have been met prior to February 28, 2012.  See 38 C.F.R. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Beginning February 28, 2012, entitlement to an evaluation in excess of 10 percent for right knee retropatellar pain syndrome

The Veteran asserts that his right knee retropatellar pain syndrome is more severe than the currently assigned 10 percent evaluation.

On February 28, 2012, the Veteran underwent an additional VA examination in connection with his claim.  The VA examiner diagnosed the Veteran with retropatellar pain syndrome, with subpatellar tenderness.  The examiner noted that the Veteran reported that he worked 12-hour shifts during which he was required to walk.  The Veteran reported that his right knee hurt everyday but was worse at the end of his work shift.  The Veteran also reported that he had a hard time getting up from a squatting position, and that his knee gave out and made popping sounds, and that he had a hard time with putting more weight on his right side while standing.  The examiner noted that the Veteran reported that his knee did not lock or swell.  Upon physical examination, the Veteran's right knee extension was normal to 0 degrees, with no indication of painful motion.  The Veteran's right knee flexion was to 135 degrees, with no indication of painful motion until 135 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing without decreased range of motion.  The examiner noted that popping sounds were present during the Veteran's range of motion testing.  The examiner noted that the Veteran had not displayed any functional loss or functional impairment of his knee and lower leg, but did have tenderness to palpation of his joint line or soft tissues of his right knee.  The Veteran's right knee flexion and extension strength were 5/5, and that he had normal anterior, posterior, and medial-lateral stability in his right knee.  The examiner also noted that there was no evidence or history of recurrent patellar subluxation or dislocation, or any meniscals conditions.  The examiner opined that the Veteran's right knee retropatellar pain syndrome did not impact his ability to work.  

VA treatment records spanning from May 2012 to December 2010 show that the Veteran reported chronic pain in his right knee.  However, the records do not discuss or address the criteria set forth in the rating schedule.

In the September 2012 VA form 646, the Veteran's representative stated that the Veteran's retropatellar pain syndrome had increased in severity.  

In December 2012, an addendum statement was provided by the clinician who had conducted the February 2012 VA examination.  It was noted that the Veteran's claims folder had been reviewed, and that there was no change in diagnosis.

Upon review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent have not been met, for the period beginning February 28, 2012.  The evidence demonstrates that throughout the entire time period on appeal, the Veteran's symptoms included daily pain, but did not include symptoms such as limited extension, locking, buckling, or instability.  Range of motion testing reflects that right knee flexion was only 5 degrees less than full flexion, and that the Veteran had extension to zero degrees.  In addition, the Board has considered whether the Veteran's right knee disability, with consideration of pain, resulted in a level of functional loss greater than that already contemplated by the assigned rating for the appeal period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).  The February 2012 VA examination report noted that the Veteran reported painful motion but did not display loss of joint function due to fatigue, or lack of endurance.  As such, the Board finds the evidence does not reflect additional functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 (2013), and a rating greater than 10 percent is not warranted.

The Board acknowledges the Veteran's assertion that his disability is more severe than currently rated.  The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, popping sounds, and that his knee gives way.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and technical expertise, he is not competent to provide an opinion of a medical matter, such as whether demonstrated functional impairment meets specific Diagnostic Code rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not been shown to have had the requisite medical training and technical knowledge.  The Board finds the VA examination reports are highly probative as to the current nature and severity of the Veteran's right knee retropatellar pain syndrome.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The February 2012 VA examination report addressed the Veteran's complaints of chronic pain, popping sounds, and increased pain after walking and standing.  The report was based on physical examination and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled medical professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Other rating criteria

The Board has considered whether increased or separate ratings are warranted under any other Diagnostic Code criteria for rating the right knee disability.  Throughout the pendency of the appeal, the Veteran's right knee had normal flexion and was objectively shown to be stable, despite the Veteran's complaints that his knee gives way when squatting.  Additionally, while the Board considered the Veteran's statement that he had a hard time with putting more weight on his right side while standing, the record contains no objective evidence of weakness or insecurity in weight bearing.  The February 2012 VA examination report shows the Veteran had no history of meniscal conditions or surgeries, episodes of knee locking, or demonstrated ankylosis or impairment of the tibia and fibula.  Accordingly, an increased or separate rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2013).

Extraschedular Rating 

The Board has considered whether the Veteran is entitled to consideration of an extra-scheduler rating for any rating period on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran's symptoms include popping sensations beneath his patella, and pain and soreness that is aggravated by activities such as walking briskly, running, or squatting.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his right knee disability that are not considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.

Total rating based on individual unemployability

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.



ORDER

Entitlement to a 10 percent initial evaluation for right knee retropatellar pain syndrome, for the period prior to February 28, 2012, is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome, from February 28, 2012, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


